Citation Nr: 1504884	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-46 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include hallux valgus, including secondary to service-connected disabilities.

2.  Entitlement to service connection for a lumbar spine disability, including secondary to service-connected disabilities.

3.  Entitlement to service connection for a right knee disability, including secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2014, the Veteran filed a claim seeking a total disability rating based upon individual unemployability due to his service-connected disabilities.  During his July 2014 hearing before the Board, the Veteran raised the issue of entitlement to service connection for a left knee disability, including secondary to his service-connected disabilities.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014); see Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

The Veteran is seeking service connection for left foot, lumbar spine, and right knee disabilities.  He attributes these conditions to his military service.  Alternatively, he claims that these conditions were caused or permanently aggravated by his service-connected residuals of a right ankle injury; hallux valgus of the right foot, status post bunionectomy with degenerative joint disease; and scar, right great toe.


Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Newly Received Evidence

At his July 2014 Board hearing, the Veteran submitted VA treatment records, dated from May 2010 to June 2014, along with a waiver of RO consideration of this evidence.  Since that time, the RO has received additional evidence pertinent to the Veteran's claims, including VA treatment records dated through January 2015 and a January 2015 VA examination for ankle disabilities.  This evidence has not previously been considered by the RO, and a waiver of RO consideration of this additional evidence has not been received.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2014).

B.  Additional Treatment Records Available

At his July 2014 Board hearing, the Veteran testified that he had received treatment throughout the 1990s for his left foot, lumbar spine, and right knee disabilities from his private physician.  Although he claims to have sent these treatment records to his representative, they have not yet been added to the record.  Under these circumstances, the RO must, with the assistance of the Veteran, attempt to obtain all available treatment records from the Veteran's private physician.

C.  Medical Examination and Medical Opinions Required

At his July 2014 hearing before the Board, the Veteran testified that his service-connected residuals of a right ankle injury; hallux valgus of the right foot, status post bunionectomy with degenerative joint disease; and scar, right great toe, have significantly altered his gait, which has caused or permanently aggravated his left foot, lumbar spine, and right knee disabilities.  

A review of the Veteran's claims file reveals current left foot, lumbar spine, and right knee disabilities.  Specifically, a June 2012 x-ray examination of the left foot revealed residuals of a bunionectomy with orthopedic hardware within the left first metatarsal shaft.  A March 2014 x-ray examination of the right knee revealed mild to moderate degenerative changes.  A January 2012 magnetic resonance imaging scan of the lumbar spine revealed chronic disc degeneration of the lower lumbar spine, with mild right lateral recess stenosis at L4-L5, L5-S1 and mild, right-sided, L5-S1, foraminal stenosis.  

Moreover, the medical evidence of record reflects that the Veteran's gait is abnormal.  A December 2014 VA treatment report noted that his gait was slow and antalgic with a forward and right lateral lean.  A January 2015 VA examination for ankles noted that the Veteran's service-connected right ankle disability was manifested by reduced range of motion, pain on motion, reduced strength, and disturbance of locomotion.

Under these circumstances, the RO must obtain the Veteran's updated treatment records, and then schedule him for the appropriate examination to obtain medical opinions regarding the etiology of his current left foot, lumbar spine, and right knee disabilities.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for his left foot, lumbar spine, and right knee disabilities, since his discharge from the service, to specifically include treatment records from his private physician, who he saw throughout the 1990s.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examination to determine the nature and etiology of all left foot, lumbar spine, and right knee disabilities found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must separately identify each left foot (including hallux valgus), lumbar spine, and right knee disability found.  

For each left foot, lumbar spine, and right knee disability identified, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by a service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

